Application by *879the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 11, 1990 (People v Monko, 162 AD2d 553 [1990]), affirming two judgments of the County Court, Suffolk County, both rendered May 7, 1987.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Miller, J.P., Crane, Ritter and Florio, JJ., concur.